Exhibit 10.1

TECHNOLOGY LICENSE AGREEMENT

This Agreement (as defined in Article 1 below) is effective as of 16th September
2013 (“Effective Date”).




Between

1.

Barrier Technology Corporation, a company duly  incorporated and organized
 under  the laws of Minnesota, USA, having  its  registered address at 510
Fourth St. N., Watkins, MN 55389, represented by Mr. Mike Huddy (hereinafter
referred to as “Licensor”)




And

2.

[Redacted. The name of the Licensee has been redacted.] (hereinafter referred to
as “Licensee”)




Licensor and Licensee are hereinafter referred to individually as a “Party” or
jointly as the “Parties”.




Preamble




WHEREAS

Licensor has developed certain technologies and inventions relating to fireproof
coating and the manufacture of fire-rated [Redacted. Technology information has
been redacted.] utilizing Pyrotite™ technology, referred to as the Technology.

WHEREAS

Licensor is the exclusive owner of certain formulas, recipes, Know-How, etc.,
included in the Technology.

WHEREAS

Licensee is aware of and acknowledges that Licensor is the exclusive owner of
the Know-How and other Intellectual Property Rights (as defined in Article 1
below) included in the Technology and the owner of the Pyrotite name.

WHEREAS

Licensee belongs to [Redacted. The name of the Licensee has been redacted].

WHEREAS

Licensee wishes to obtain a license from the Licensor to utilize the Know-How
and other Technology in its production process and to manufacture, market, use
and sell products using the Technology, and Licensor is willing to grant such a
license to Licensee on the terms and conditions hereinafter set forth.





1




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Parties agree as follows:

Article 1  Definitions




In addition to definitions given elsewhere in this Agreement, the following
items shall, for the purpose of this Agreement, have the following respective
meanings:




1.1

“Affiliates” shall mean, as to each Party, any legal entity which is controlled
by or under common control with such party.  “Control” or “controlled” means
ownership, directly or through one or more Affiliates, of fifty percent (50%) or
more of the shares of stock entitled to vote for the election of directors, in
the case of a corporation, or fifty percent (50%) or more of the equity
interests in the case of any other type of legal entity, or status as a general
partner in any partnership, or any other arrangement whereby a party controls or
has the right to control the Board of Directors or equivalent governing body of
a corporation or other entity.




For the avoidance of doubt “Affiliates” shall also mean the following companies:

·

[Redacted. The names of affiliate companies of the Licensee have been
redacted.].




1.2

“Agreement” shall mean this license agreement including any and all Annexes
attached hereto.




1.3

“Confidential Information” shall mean (a) the contents of this Agreement and (b)
any information including, but not limited to, materials, documents and
drawings, in any medium or format, whether written or oral, provided or
disclosed by either Party to the other Party under or in connection with this
Agreement, regardless of whether such information is expressly stated to be
confidential or marked “Confidential” or not.  For the purpose of this
Agreement, Know-How (as defined below) shall always be deemed to be Confidential
Information.




1.4

“Customer”/”Customers” shall mean all customers of Licensee.




1.5

“Down Payment” shall have the meaning ascribed to it in Article 8.1 below.




1.6

“Technology” [Redacted. Technology information has been redacted.].




1.7

“Improvements” shall have the meaning ascribed to it in Article 5.1 below.




1.8

“Intellectual Property Rights” shall mean any and all intellectual property
rights, including without limitation patents, utility models, registered and
unregistered trademarks, registered and unregistered design rights, copyright
protected materials and neighboring rights, any applications in relation to any
of the foregoing rights (if applicable) and any and all other rights in any
country.





2




--------------------------------------------------------------------------------




1.9

“Know-How” shall mean a body of technical information, formulas and recipes in
the possession of Licensor (whether or not such information is in itself
patentable and whether or not such Know-how constitutes an original idea, a
concept, a technology, an invention etc.), that is useful for practicing the
rights granted under this Agreement and which is communicated to Licensee in
accordance with Article 6 below.




1.10

“License Fee” shall have the meaning ascribed to it in Article 8.2 below.




1.11

“Manufacturing Plant” [Redacted. Information of the Licensee has been
redacted.].




1.12

“Patent Costs” shall mean any and all fees, costs and charges globally in

relation to a patent including, but not limited to, drafting and/or redrafting
costs, administrative costs such as filing, search, extension and renewal costs,
as well as any and all costs to maintain, defend, uphold and litigate a patent,
including, but not limited to, litigation costs and other costs paid to external
parties to defend patents against infringement.  For the avoidance of doubt, for
the purposes of this Agreement only costs paid to external parties can be
regarded as Patent Costs.  Consequently, internal costs of whatever nature can
never be regarded as Patent Costs.




1.13

“Product”/”Products” [Redacted. Technology information has been redacted.].




1.14

“Production Process” shall mean the technical process used to create the
Products and which makes use of the Know-How or other Technology.




1.15

“Quarter” or “Quarterly” shall mean a calendar quarter period ending 31 March,
30 June, 30 September or 31 December.




1.16

“Territory” [Redacted. Information of the Licensee has been redacted.]




1.17

“Third Party/Third Parties” shall mean any persons, entities or companies, other
than the Licensor and the Licensee and their respective Affiliates.




1.18

“Trademark” shall mean the name Pyrotite.




Article 2  Applicability and Agreement Documents




This Agreement consists of this License Agreement and  Annexes 1, 2 and 3.  The
Annexes referred to in this Agreement will constitute an integral part thereof.
 In the event of conflict between the provisions set out in the body of this
Agreement and any of the Annexes hereto, the first-mentioned provisions shall
prevail.




Annex 1

Technology

Annex 2

Royalties

Annex 3

Reporting form








3




--------------------------------------------------------------------------------




Article 3  Grants and exceptions




3.1

Subject to the terms and conditions of this Agreement (including without
limitation, the provisions for license termination), Licensor hereby grants
Licensee a terminable, royalty-bearing, non-assignable license to use the
Technology, including Know-How, to build and operate a Manufacturing Plant in
the Territory, to make Products within the Manufacturing Plant during the Term
and to market, use, offer for sale and sell the Products produced to the
Customers within the Territory during the Term.  Licensee shall not market or
sell Products to any Customer that intends to use or to sell Products outside
the Territory and shall not use the Technology outside the Territory.




3.2

Licensor agrees that it will not grant to any Third Party a license to use the
Technology in the Territory to make Products, except where a country in the
Territory has ceased to be part of the Territory pursuant to Section 3.5.
 Licensee shall not be entitled to sub-license its rights according to this
Agreement to any Third Party.




3.3

The Parties agree that Licensee can extend the numbers of Manufacturing Plants
in the Territory by way of written notification to Licensor requesting an
additional Manufacturing Plant and identifying its location and expected
capacity, followed by a written contract amendment signed by the Parties, which
authorizes the additional Manufacturing Plant and provides that the terms and
conditions of this Agreement apply to such additional Manufacturing Plant.




At Licensor’s request, as part of its request for an additional Manufacturing
Plant Licensee will provide evidence to demonstrate Licensee’s Affiliate
relationship with and control over the additional Manufacturing Plant(s).




3.4

Licensee shall ensure that Licensor is granted the same rights under any
agreement for an additional Manufacturing Plant that Licensor enjoys under this
Agreement.  If the license granted to Licensee under this Agreement should
terminate or be altered in any way such termination or alteration shall have
immediate corresponding effect on any of Licensee’s Manufacturing Plant(s).




3.5

[Redacted. Third party grant information has been redacted.].




3.6

No other, further or different license or right, except as expressly and
exhaustively provided for in this Article 3, is granted or implied under this
Agreement.  In particular, Licensee shall have no right to sublicense any right
granted to it in this Agreement; except that Licensee may sell Products to
Customers for use in or for marketing and resale in the Territory.




3.7

Licensor will not grant to any Third Party licensed to use Licensor’s Technology
outside the Territory a right to sell products into a country of the Territory
during the Term of this Agreement and as long as the protection of Section 3.5
above remains in effect for such country.








4




--------------------------------------------------------------------------------







Article 4  Confidential Information




4.1

The receiving Party undertakes to protect any Confidential Information of the
other (disclosing) Party from any unauthorized use, disclosure, copying,
dissemination or distribution, and, in accomplishing such protection, will use
the same degree of care (but in no event less than a reasonable degree of care)
that it uses to protect its own confidential and proprietary information from
disclosure.




4.2

Without limiting the foregoing, the receiving Party undertakes:

 

(a)

To only use the Confidential Information for the performance of its rights and
obligations under this Agreement;

(b)

To make the other Party’s Confidential Information available only to those of
its employees, agents and other representatives who have a need to know the same
for legitimate purposes of performing this Agreement, who have been informed
that such Confidential Information belongs to the disclosing Party and is
subject to this Agreement, and who have agreed or are otherwise obligated  to
comply with confidentiality undertakings providing at least as much protection
to the other Party as this Agreement;

(c)

Not to disclose the Confidential Information to any Third Party or Affiliate,
except as provided in clause (b) above, or an Affiliate as may have been
approved by the Licensor in accordance with Articles 3.3 or 7.1;

(d)

To make copies of the Confidential Information only as reasonably required for
legitimate purposes of performing this Agreement; and

(e)

Not to remove or obliterate markings (if any) on Confidential Information
indicating its proprietary or confidential nature.




4.3

Notwithstanding the foregoing, the receiving Party may disclose or produce any
Confidential Information if and to the extent required by any discovery request,
subpoena, court order or governmental or regulatory action, provided that the
receiving Party gives the disclosing Party reasonable advance notice of the same
(e.g., so as to afford the disclosing Party a reasonable opportunity to appear,
object and obtain a protective order or other appropriate relief regarding such
disclosure).




4.4

The Parties may disclose the existence of the Agreement, but shall keep the
specific terms (such as License Fees, Down Payments, technical information and
sales data) of this Agreement Confidential.  It is expressly agreed upon that no
financial terms may be disclosed to Third Parties.  Notwithstanding the
foregoing, any initial announcement of this Agreement shall be made only with
the review and approval by both parties of the text of such initial
announcement.  Licensor may also disclose this Agreement to any party that has a
bona fide intention to purchase any substantial portion of Licensor’s business,
including the Technology.




4.5

This Article shall apply to all officers, directors, employees and other
personnel or Third Parties acting on behalf of any of the Parties.





5




--------------------------------------------------------------------------------




4.6

In the event any Party should commit a breach of this Article 4, the other Party
may claim appropriate damages.  Notwithstanding the foregoing, none of the
Parties shall be liable to pay liquidated damages in the event that the breach
can be shown to be wholly immaterial, made in good faith and with no cost, loss,
expense or damage incurred by the other Party.




4.7

This Article 4 will not apply to any Confidential Information that:




(a)

Was generally available in the public domain at the time of this Agreement or
becomes generally available in the public domain other than as a result of a
Party’s breach of this confidentiality undertaking, or

(b)

Can be demonstrated by the receiving Party to have been in its possession prior
to the receiving Party’s receipt of such Confidential Information, or

(c)

Is independently developed by the receiving Party without reliance on the
disclosing Party’s Confidential Information.




4.8

This Article shall survive any termination of this Agreement and shall remain in
force for so long as either Party (including any Affiliate) possesses any such
Confidential Information.




4.9

Licensee may not file or register this Agreement with any public registry.
Licensee may file a short form license with appropriate registries, in such form
as shall be agreed with Licensor, when requested by Licensee.




Article 5  Improvements and Intellectual Property Rights




5.1

If the Parties intend to set up a joint development project for Improvements
regarding the Technology or parts thereof in order to further jointly improve
and develop the technology and Know-How, a prior written agreement will be
entered into between the Parties regulating their respective rights, title,
ownership and obligations (including the Intellectual Property Rights in such
Improvements and any Patent Costs associated therewith).




Article 6  Know-How, Technical Assistance, Information etc.




6.1

All communication between the Parties shall be in English.




6.2

[Redacted. Technology information has been redacted.]




6.3

[Redacted. Technology information has been redacted.]




6.4

Licensor will make additional support services as described above available to
Licensee, if Licensee requests such support services in writing, to an extent
which deems reasonable in respect of the Technology.  Licensee shall pay for
these support services on fair and reasonable commercial terms to be agreed in
advance between the Parties on a case by case basis.





6




--------------------------------------------------------------------------------




6.5

[Redacted. Invoice payment information has been redacted.]




Article 7  Sub-contracting




Licensee may not, under sublicense or otherwise, permit Third Parties to use the
Technology to produce the Products (by sub-contracting) for or on behalf of
Licensee, its Affiliates and its Customers unless a prior written agreement is
entered into with Licensor.




Article 8  License Fee and Down Payment




8.1

[Redacted. Fee payment information has been redacted.]




8.2

[Redacted. Fee payment information has been redacted.]




8.4

[Redacted. Fee payment information has been redacted.]




8.5

[Redacted. Fee payment information has been redacted.]




8.6

[Redacted. Fee payment information has been redacted.]




8.7

[Redacted. Fee payment information has been redacted.]   




Article 9  Reports, Report Examination Rights, Audit Rights  




9.1

Licensee shall submit to Licensor written reports within fourteen (14) days
after the end of each Quarter, covering sales during the previous Quarter,
including a statement of volume of Products produced.   All reports need to be
sent to the address and email as set forth for Notices below.




Licensee shall show the sales figures in square meters of the Products on which
License Fees have become due from Licensee and by each Manufacturing Plant.
 Each report shall be based on the model Report attached in Annex 3 and include
at least the following information: the quantity, description of all Products
produced by the Licensee and/or each Manufacturing Plant, the geographic
locations at which the Products are being produced, the amount of License Fee
due to Licensor. If no Products were produced during any Quarterly reporting
period or Products produced on which no License Fee is due, a similar report to
that effect shall be submitted by Licensee to Licensor’s Licensing
Administrator.




9.2

Licensee shall submit a final report to Licensor within thirty (30) days after
the termination, the sell-off period as defined in Article 14.4 or expiration of
the Agreement and make the required payments upon receipt of a corresponding
invoice.





7




--------------------------------------------------------------------------------




9.3

Licensee shall keep during the term of this Agreement and for a period of three
(3) years thereafter, full, true, detailed, accurate and consistent records for
the purpose of enabling Licensor to:




(i)

Verify the accuracy and completeness of Licensee’s reports to Licensor under
this Article 9 and

(ii)

Verify Licensee’s License Fee payments under Article 8 and

(iii)

Evaluate Licensee’s and its Manufacturing Plants in general under this
Agreement.




These records shall include, but not be limited to, accounts, books, records,
ledgers and journals of accounting, production records, customer orders,
invoices, shipping documents, inventory records, computer records and tax
records.  These records, as a whole, shall include information which will allow,
at a minimum, identification of customers, number of items produced as well as
whether Licensee is operating within the scope of its license under this
Agreement.




9.4

Licensee shall keep these records described in Article 9.1 at the disposal of
Licensor during normal business hours at the place where such records are
customarily kept and, at Licensor’s sole cost, be available for examination by
one or more auditors, accompanied by assistants, selected by Licensor or
Licensing Administrator from of the following auditing firms KPMG, Deloitte,
Ernst & Young, PWC or any other independent audit firm prior agreed upon by the
Parties for the purpose of verifying the accuracy and completeness of the
Product sales volumes reported to Licensing Administrator and payments due
thereon and/or Licensee’s compliance in other respects with this Agreement.
 Said auditors  shall not disclose any information that he/she/they may hereby
obtain other than necessary for the purpose of enabling Licensor to determine
the accuracy and completeness of such reports, payments made in connection
therewith and Licensee’s compliance with this Agreement.  Such investigation
shall be allowed once a year.  Licensor shall give at least ten (10) business
days’ prior written notice of its intention to have Licensee’s records of sales
of the Products and other documentation inspected.  




9.5

If such audit indicated an underpayment or underreporting, the payment in full
of such outstanding amount together with the interest for late payment shall be
made by Licensee to Licensor with the subsequent Quarterly royalty payment
following such audit. If such audit indicates an underpayment or underreporting
of 5% or more by the Licensee of amounts properly due hereunder, the costs for
such audit shall be borne by Licensee.




Article 10  Marking and Other Issues




10.1

License agrees to use in all its advertising for Products the statement: “Made
with PYROTITE fire resistant materials and process technology”.  The statement
shall be in text equal in size to any other text in the advertising except the
caption, which may be in larger size text.





8




--------------------------------------------------------------------------------




10.2

Licensee can market the Product under one or several brand names of its own, not
confusingly similar to the Trademark and may seek, at its own cost and expense,
appropriate trademark or copyright protection for said brands.  Licensee shall
not seek or assist others in seeking protection for the Trademark  or any name
or trademark confusingly similar to it, except on the express written
authorization of and for the benefit of Licensor.  Licensee shall upon the
request of Licensor assist Licensor in seeking protection for the Trademark in
the Territory.




10.3

Licensee agrees to take all reasonable steps to ensure that Products are made to
a quality standard that is (a) not less than that of the [Redacted. Technology
information has been redacted.] samples Licensor has provided for testing or, if
greater, the quality of Products produced at the time of first commercial
products of Products in the first Manufacturing Plant; and (b) sufficient to
meeting all applicable building codes or other governing standards applicable in
the location of the Manufacturing Plant and to the location where such Products
are to be employed in end-use.  In the event Licensee fails to maintain such
quality standards, Licensor may by written notice require Licensee to stop use
of the reference to Pyrotite technology in advertising and in any other uses
Licensee may be making of the Trademark.




Article 11  Warranties, No Liability and Disclaimer of Warranties




11.1

Licensor warrants that the Know-How is adequate to produce coated panel products
that are equal or comparable in specifications to the samples of [Redacted.
Technology information has been redacted.] has provided for testing.  The
Licensor agrees to communicate Know-How adequate for Licensee, when practicing
the Know-How Licensor provides, to produce a first commercial batch of Products
that are equal or comparable in specifications to the samples of [Redacted.
Technology information has been redacted.] panels Licensor has provided for
testing but does not warrant the performance of the Know-How once Licensee is
operating its first Manufacturing Plant and has succeeded in making commercially
acceptable Product of at least one fire resistance rating Licensor warrants that
to the best of its knowledge the Products, when made by practicing the Know-How
Licensor provides, will not infringe upon any Third Parties’ patent rights.

 

11.2

Licensee warrants that it will not at any time register or attempt to register,
seek or claim any Intellectual Property Rights in any way belonging to Licensor
under the laws of any country including, but not limited to, apply for any
patent or utility model based upon information received or based upon the
Technology, the Know-How unless as expressly stipulated in Article 5.1.
 Licensee further warrants that it will provide during the period of transfer
and implementation of the Technology and during operation of the Manufacturing
Plant personnel of sufficient skill and competence in [Redacted. Technology
information has been redacted.] processing technology to follow the training and
instruction Licensor provides for Manufacturing Plant installation and
implementation of the Technology and that Licensor will follow all quality
control instructions for Products provided by Licensor.








9




--------------------------------------------------------------------------------




11.3

Except as expressly stated in this Article 11 there are no other warranties,
express or implied, written or oral, by operation of law or otherwise under this
License Agreement.  




Article 12  Term and termination




12.1

This Agreement will be effective when duly signed by both Parties and shall
remain in force for as long as Licensee makes Products, unless terminated by
Licensee by giving no less than six (6) months’ prior written notice.  Such
notice will only be possible as of the 3rd (third) anniversary of the Effective
Date of the Agreement and if Licensee has had one (1) year of commercial
production of Products as of such date.  If as of the  2nd anniversary of the
Effective Date of the Agreement, Licensee has not commenced commercial
production of Products, Licensor shall have a right to terminate this Agreement
with no further liability to Licensee; provided that if Licensee pays the
initial Minimum Annual Fee  of Annex 2 before such 2nd Anniversary, then the
right of termination shall not arise until the 3rd anniversary of the Effective
Date.




12.2

Notwithstanding Article 12.1 above, either Party shall have the right to
terminate this Agreement with immediate effect if the other Party commits a
material breach of any of its contractual obligations set out in this Agreement,
and fails to correct or cease such breach (where correction or ceasing can be
made) within thirty (30) days from receipt of a written request from the other
Party in which the defaulting Party is requested to correct or cease such
breach.




12.3

The following events shall (without limitation) always be deemed to constitute a
material breach of this Agreement:




a)

If Licensee fails to pay any part of the Down Payment/ Up-front payment or
License Fee when due or fails to accurately report sales volumes as required in
Article 9.

b)

If Licensee, at any time during the term of this Agreement, sells Products as
unlicensed products by means of other companies or intermediaries, whether under
its control or not;

c)

If Licensee ceases commercial level production of Products at its Manufacturing
Plants for a period of six months or more; or

d)

If either Party suspends its payments, files a voluntary petition in bankruptcy,
is declared bankrupt, becomes insolvent or starts liquidation or similar
proceedings.




12.4

No cure period is granted in connection with a termination provision unless as
may be expressly provided for in this Agreement.




12.5

Any notice of termination of this Agreement shall be given and deemed to be
effective if given in accordance with the provisions set out in Article 21.








10




--------------------------------------------------------------------------------




Article 13  Consequences of termination




13.1

For the avoidance of doubt, the termination of this Agreement shall not affect
the Licensee’s payment obligation of any unpaid and due amounts, including but
not limited to accrued License Fees, until the termination date. In no event
shall Licensor be liable for any costs or losses for Licensee resulting from
Licensor’s termination in accordance with this Agreement.




13.2

Upon termination of this Agreement, all Intellectual Property Rights and
Know-How relating to the Production Process and the Products shall automatically
revert to Licensor.  




13.3

In the event of termination of this Agreement, Licensee shall immediately, at
its own cost, return any and all materials and/or documents (such as but not
limited to drawings, quality control documents, certificates) related to the
Production Process, the Product and the Know-How or other Technology which have
been put at Licensee’s disposal by Licensor within fifteen (15) days as from the
termination of the Agreement at the latest.




13.4

Licensee has the right to sell off its then-current remaining stock of Products
during a maximum period of six (6) months as from the date of termination,
provided the reporting obligations of Article 9 and the payment obligations of
Article 8 are respected.  Following such six (6) months period, Licensee’s
rights hereunder shall cease in their entirety. If termination is for Licensee’s
breach, Licensee shall have no right to continue to sell Licensed Products.




Article 14  Assignment




14.1

Licensor may assign this Agreement to any other party.  Licensee may not assign
its rights or obligations under this Agreement, whether in whole or in part to a
Third Party, without Licensor’s prior written approval. Such approval will not
unreasonably be withheld, in the case of an Assignee who is not a competitor of
Licensor, who accepts in writing all obligations of this Agreement and who
demonstrates sufficient financial ability to perform all such obligations. The
Agreement can be terminated by Licensor with a notice of three (3) months upon
occurrence of any prohibited assignment.




14.2

Any name change of Licensee will not be an assignment of rights by Licensee.
 Licensee will promptly inform Licensor of any such name change in writing.




14.3

Neither after termination or at any other time is Licensee permitted to sell or
otherwise dispose of any equipment used to mix or apply any part of the Pyrotite
coating or that otherwise embodies Technology, unless such equipment is
completely disabled or Licensor has provided written consent for such sale or
other disposition.








11




--------------------------------------------------------------------------------




Article 15  Modifications and Waivers




15.1

No modification of this Agreement shall be effective unless specifically set
forth in writing signed by all Parties and enclosed as an Annex hereto.




15.2

Any forbearance, delay or indulgence by any Party enforcing any of the terms and
conditions of this Agreement shall not prejudice or affect the rights and
remedies of said Party hereunder, nor shall any waiver of any breach hereunder
operate as a waiver of any subsequent breach.




Article 16  Interpretation and Invalid Provisions




16.1

Regardless of which Party may have drafted this Agreement, no rule of strict
construction shall be applied against either Party.  In case one or more
provisions of this Agreement are invalid, the validity of the remaining
provisions of this Agreement shall not be affected thereby.  Any such provisions
shall be replaced by a provision which, as much as this is legally possible,
comes closest to what the Parties aimed at in the provision concerned.  




16.2

Any inconsistency between the Agreement and compulsory provisions of any law or
regulation shall be resolved by altering the relevant terms of this Agreement so
as to conform to such provisions of any such law or regulation.




Article 17  Jurisdiction and Choice of Law




17.1

[Redacted. Jurisdiction information has been redacted.]




17.2  

[Redacted. Jurisdiction information has been redacted.]  




Article 18  Effect of Headings




The Article headings appearing in this Agreement appear only as a matter of
convenience and in no way define, limit, constrain, or describe the scope or the
intent of such Article, nor in any way affect the interpretation of this
Agreement.




Article 19  Entire Agreement




This Agreement constitutes the entire agreement between the Parties with regard
to the subject matter hereof, and supersedes all other agreements,
understandings and contracts, whether oral or written with respect thereto.




Article 20  Available remedies




Any right or remedy afforded to the Licensor under this Agreement shall always
be deemed cumulative and additional and shall not limit or preclude any other
right and remedy of the Licensor, whether provided for in this Agreement or by
the applicable law.





12




--------------------------------------------------------------------------------




Article 21  Notices




21.1

Any material notice, request, consent or other communication to be given by
Party under this Agreement (hereinafter referred to as “Notice”) shall be in
writing and in the English language.  Such Notice shall be directed to:




To Licensee:

[Redacted. Information of the Licensee has been redacted.]




To Licensor:

Barrier Technology Corporation

Attn. Mr. Mike Huddy

PO Box 379

510 Fourth St. N.

Watkins, MN 55389

United States

Fax : 320-764-5799

Email : mhuddy@intlbarrier.com




21.2

A Notice shall be deemed to have been given:




(a)

in case of personal service: at the time of service with evidence of
acknowledgement of receipt;

(b)

if sent by prepaid registered mail: at the time of delivery as evidenced by
return receipt;

(c)

if sent by fax: on the date the fax message is sent, provided receipt of
completed transmission is obtained by the sender; and

(d)

if sent by e-mail: on the date the e-mail is sent, provided receipt is duly
confirmed by the other Party.




21.1

Changes of addresses shall be notified as set out in this Article 21.































[Remainder of page intentionally left blank]





13




--------------------------------------------------------------------------------




Article 22  Relationship of the Parties




The Parties agree that each is an independent contractor with respect to this
Agreement and each other. Licensee shall in no way represent itself nor permit
any party acting on its behalf to represent itself as a partner, franchisee,
joint venture, agent, employee or representative of Licensor. Licensee further
acknowledges that neither Licensee nor any party acting on its behalf shall have
any right, power or authority, express or implied, to obligate Licensor in
anyway.










IN WITNESS HEREOF, the Parties have today entered into this Agreement, which has
been signed by the Parties.  Each of the Parties has taken one original copy of
this Agreement.







Place:

Place:  [Place of Licensee Redacted]




Date:

Date:




Barrier Technology Corporation

[Name of Licensee Redacted]







__________________

__________________

Dr. Mike Huddy

[Name of Licensee Redacted]























14




--------------------------------------------------------------------------------




ANNEX 1 – Technology, including Know-How




[Redacted. Technology information has been redacted.]




















15




--------------------------------------------------------------------------------

ANNEX 2 – Royalties




[Redacted. Royalties information has been redacted.]

  

















16




--------------------------------------------------------------------------------

ANNEX 3 -- Reporting form




Royalty Report




Year:

Calendar Quarter:




A.

Manufacturing Plant located at [Licensee information has been redacted.]:




Product Square Area Produced:




Less Square Area Discarded:







Total net square area Product produced:




Royalty rate:




Royalty due:







B.

 Manufacturing Plant located at _____________________:




Product Square Area Produced:




Less Square Area Discarded:







Total net square area Product produced:




Royalty rate:




Royalty due:







[C.

Additional plants same]























17


